Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 12, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 AIKEN, ST. LOUIS & SILJEG, P.S.,                                   No. 46738-1-II

                               Appellant,

        v.

 JENNIFER M. LINTH, in her individual                           PUBLISHED OPINION
 capacity, in her capacity as Trustee of the
 Evelyn Plant Trust and in her capacity as
 Personal Representative of the estate of Carolyn
 Linth,

                               Respondent.


       LEE, J. — Aiken, St. Louis, and Siljeg, P.S. (Aiken), moved to enforce its attorney’s lien

under RCW 60.40.010(1)(d) against Jennifer Linth in her personal capacity, remove Linth as

trustee of the Evelyn Plant Trust (Trust), appoint a new trustee, and compel the sale of the Trust’s

real property. The superior court denied Aiken’s motion. Aiken appeals the superior court’s order,

arguing that the superior court erred by ruling that (1) under RCW 60.40.010(5), Aiken’s lien

extends only to any monetary sum received in the trust action that comes into Linth’s possession;

(2) RCW 60.40.010(2) does not grant Aiken the authority to remove Linth as trustee, appoint a
No. 46738-1-II


new trustee, or compel the sale of the trust’s Green Point Property; and (3) the amount of attorney

fees owed is a contested factual issue.1

          We hold that (1) the attorney’s lien extends to any monetary sum Linth receives in the

Trust action, not only to monetary sums in Linth’s possession; (2) there is no authority for a law

firm to replace its former client as the litigant and control the litigation to satisfy its own financial

interests by taking a position adverse to its former client’s interests; (3) the amount and

reasonableness of the attorney fees owed is a disputed fact that requires a hearing. Thus, we affirm

in part and reverse in part the superior court’s order.

                                                FACTS

          Beginning in 2001, the law firm of Aiken, St. Louis, and Siljeg, P.S., represented Jennifer

Linth in a dispute regarding the Evelyn M. Plant Trust and Estate, primarily disputing various

parties’ claims to the Trust’s approximately 60-acre Green Point property (the Property), in Port

Angeles, Washington.2 Linth agreed to pay Aiken its regular hourly rate on a monthly basis. In

2002, “due to financial issues,”3 Aiken agreed to defer payment “until a settlement was reached

by the various entities with conflicting claims” to the Property and the Property was sold. Clerk’s

Papers (CP) at 89.




1
 Aiken also asserts that the superior court erred by denying its motion for reconsideration, but
Aiken does not offer any argument on the assignment of error. In the absence of argument, Aiken
waives this issue. RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809,
828 P.2d 549 (1992).
2
 Aiken also represented Carolyn Linth, but she has since died and is not a party to this appeal.
None of the other parties involved in the Trust dispute is a party to this appeal.
3
    The record does not indicate the nature of the “financial issues.”


                                                   2
No. 46738-1-II


          In 2005, the parties with claims to the Trust agreed to settle their dispute and entered into

a Nonjudicial Dispute Resolution Agreement (the Agreement). The Agreement provided that the

Property would be sold and that Linth would receive a substantial portion of the proceeds.

Pursuant to the Agreement, the former trustee began arranging for the sale of the Property. The

former trustee received an offer of $3.7 million for the Property, but the sale was not completed.4

          On October 30, 2006, Aiken served Linth and the former trustee with a notice of attorney’s

lien on proceeds from the sale of the Property in the amount of $245,823.35, for services rendered

from June 2001 through August 2006. In 2007, after consulting its counsel, the trustee made a

presale advance distribution of $29,999.45 to Linth.5 Aiken did not receive any portion of this

distribution in satisfaction of its attorney’s lien. In 2008, the former trustee resigned, and Linth

was appointed successor trustee.6

          In 2009, Aiken withdrew from its representation of Linth. In 2012, Aiken filed a complaint

for declaratory relief approving attorneys’ fees, enforcement of attorney’s lien directing method

of payment and injunctive relief. In 2014, Aiken brought a motion to enforce its attorney’s lien.

In its motion to enforce its attorney’s lien, Aiken argued that its lien extended to any monetary

sum received by not only Linth, but all Trust beneficiaries. It also argued that it has a “statutory



4
    At the time of the superior court’s order, the Property had not been sold.
5
 On March 13, 2008, Aiken filed an amended notice of lien, claiming fees owed in the amount of
$293,121.11 for services rendered from June 2001 through February 2008. Although the record
shows when Aiken served Linth with notice of the lien, it does not show when Aiken filed the lien.
6
 In 2009, Linth, in her capacity as trustee, brought a motion to vacate the Agreement. The superior
court denied the motion to vacate, and Linth appealed to this court. Evelyn Plant Trust, et al. v.
Jennifer Linth, No. 41285-3. On April 20, 2016, this court dismissed the appeal and terminated
review.


                                                    3
No. 46738-1-II


right to enforce the [Agreement] insofar as necessary to protect its lien rights,” which includes the

right to remove Linth as trustee and “appoint a professional trustee who will sell the Property and

make a proper distribution of the proceeds.” CP at 635-36.

       The superior court found that Aiken has a valid attorney’s lien for compensation on the

related Trust action pursuant to RCW 60.40.010(1)(d), including a “continuing lien on ‘proceeds’

received by . . . Linth in the trust action within the meaning of RCW 60.40.010(5).” CP at 98.

However, based on RCW 60.40.010(2), the superior court denied Aiken’s “motion to enforce its

lien rights by removing . . . Linth as trustee, appointing a new trustee and compelling the sale of

the . . . Property.” CP at 99. The superior court also found that the amount of attorney fees owed

is a contested factual issue. Aiken appeals.

                                             ANALYSIS

A.     MOTION FOR ENFORCEMENT OF ATTORNEY’S LIEN

       1.      Legal Principles

       Whether RCW 60.40.010, the attorney’s lien statute, entitles Aiken to all funds in the Trust

action or provides Aiken the authority to remove Linth as trustee, appoint a new trustee, or compel

the sale of the Property is a question of statutory interpretation. The meaning of RCW 60.40.010

is a question of law that we review de novo. Smith v. Moran, Windes & Wong, PLLC, 145 Wn.

App. 459, 464, 187 P.3d 275 (2008), review denied, 165 Wash. 2d 1032 (2009).

       Our fundamental objective in interpreting a statute is to ascertain and carry out the

legislature’s intent. Id. at 463. “If a statute’s meaning is plain on its face, then we must give effect

to that plain meaning.” Id. “Under the plain meaning rule, such meaning is derived from all that




                                                   4
No. 46738-1-II


the legislature has said in the statute and related statutes that disclose legislative intent about the

provision in question.” Id.

       However, if a statute is ambiguous, we may look to outside sources, such as legislative

history, to determine legislative intent. Id. “A statute is ambiguous if it is subject to more than

one reasonable interpretation.” Id. at 464.

       We do not adopt an interpretation that renders any portion meaningless.” Id. “This court

will avoid a literal reading of a provision if it would result in unlikely, absurd, or strained

consequences.” Dep’t of Licensing v. Cannon, 147 Wash. 2d 41, 57, 50 P.3d 627 (2002).

       2.      RCW 60.40.010(1)(d) and RCW 60.40.010(5)

       Aiken argues that the superior court erred by finding that “[t]he lien extends [only] to any

monetary sum received in the trust action that comes into [Linth’s] possession.” Br. of Appellant

at 3. We agree and hold that that the attorney’s lien extends to any monetary sum Linth receives

in the Trust action, regardless of whether the funds come into or are in her possession.

       RCW 60.40.010 provides, in relevant part:

       (1) An attorney has a lien for his or her compensation, whether specially agreed
       upon or implied, as hereinafter provided:

               ....

               (d) Upon an action, including one pursued by arbitration or mediation, and
       its proceeds after the commencement thereof to the extent of the value of any
       services performed by the attorney in the action, or if the services were rendered
       under a special agreement, for the sum due under such agreement; and

               ....




                                                  5
No. 46738-1-II


                (5) For the purposes of this section, “proceeds” means any monetary sum
       received in the action. Once proceeds come into the possession of a client, such as
       through payment by an opposing party or another person or by distribution from
       the attorney’s trust account or registry of the court, the term “proceeds” is limited
       to identifiable cash proceeds determined in accordance with RCW 62A.9A-
       315(b)(2). The attorney’s lien continues in such identifiable cash proceeds, subject
       to the rights of a secured party under RCW 62A.9A-327 or a transferee under RCW
       62A.9A-332.

(Emphasis added.)

       Under the plain language of this statute, an attorney has a lien for compensation due to him

or her upon an action and its proceeds. RCW 60.40.010(1)(d). “Proceeds” is limited to the

monetary sums the client receives in the action. Thus, the plain language of the statute limits an

attorney’s lien to the monetary sum received in the action by the client. See Ferguson Firm, PLLC

v. Teller & Assocs., PLLC, 178 Wash. App. 622, 632, 316 P.3d 509 (2013) (“The plain language of

the statute [RCW 60.40.010] establishes that ‘any monetary sum received in the action’ constitutes

‘proceeds.’ Ferguson received a monetary sum and, therefore, received ‘proceeds’ to which the

lien attaches.”), review denied, 180 Wash. 2d 1025 (2014).

       The plain language of RCW 60.04.010(1)(d) and RCW 60.04.010(5) entitle Aiken to

monetary sums that Linth receives in the Trust action. The plain language does not support

Aiken’s broad reading that its attorney’s lien extends to the action and to any proceeds in the action

regardless of who has them or whether they have been paid yet. However, the plain language also

does not limit the attorney’s lien only to monetary funds in Linth’s possession. We distinguish

between monetary sums in Linth’s “possession” and the amount Linth “receives.” Linth may

receive, as she has in the past, monetary sums that do not remain in her possession. Thus, Aiken’s

lien extends to the amount of monetary sums that Linth receives, regardless of whether the sums




                                                  6
No. 46738-1-II


are in her possession. Therefore, the superior court erred by finding that Aiken’s “lien extends to

any monetary sums received in the trust action that comes into . . . Linth’s possession.” CP at 98.

Accordingly, we reverse in part and hold that Aiken’s lien extends to monetary sums Linth receives

in the Trust action,7 regardless of whether the funds come into or are in Linth’s possession.

        3.      RCW 60.04.010(2)

        Aiken argues that RCW 60.40.010(2) gives attorneys the power to step into the shoes of

their client as a beneficiary of the Trust, remove the trustee, and compel the sale of the Property.

To the extent Aiken argues that its entitlement to monetary sums Linth receives in the Trust action

also entitles it to step into Linth’s shoes, we disagree.

        RCW 60.40.010(2) states:

        Attorneys have the same right and power over actions to enforce their liens under
        subsection (1)(d) of this section and over judgments to enforce their liens under
        subsection (1)(e) of this section as their clients have for the amount due thereon to
        them.

“The meaning of this subsection is not entirely clear from the text.” Smith, 145 Wash. App. at 468.

And because the meaning is not clear, we turn to the legislative history to determine legislative

intent. Id. at 463-64. However, the legislative intent behind RCW 60.40.010(2) is made clear by

a reading of the legislature’s stated purpose.

        The purpose of this act is to end double taxation of attorneys’ fees obtained through
        judgments and settlements, whether paid by the client from the recovery or by the
        defendant pursuant to a statute or a contract. Through this legislation, Washington
        law clearly recognizes that attorneys have a property interest in their clients’ cases
        so that the attorney’s fee portion of an award or settlement may be taxed only once
        and against the attorney who actually receives the fee. This statute should be
        liberally construed to effectuate its purpose. This act is curative and remedial, and


7
 Here, the amount that Linth received in the action to date is the presale advance distribution of
$29,999.45.


                                                   7
No. 46738-1-II


       intended to ensure that Washington residents do not incur double taxation on
       attorneys’ fees received in litigation and owed to their attorneys.

LAWS OF 2004, ch. 73, § 1 (emphasis added); S.B. REP. ON ENGROSSED SUBSTITUTE 6270, 58th

Leg., Reg. Sess. (Wash. 2004); see also Smith, 145 Wash. App. at 468 n.23 (“The purpose of the

amendments is to recognize an attorney’s property interest in an action in order to avoid double

taxation.”).

               It is clear from the . . . legislative history that the purpose of RCW
       60.40.010(2) is to recognize an attorney’s property interest in his or her client’s
       case in order to avoid double federal income taxation. In short, counsel’s property
       interest by way of the lien, not the client’s interest, is to be taxed.

Smith, 145 Wash. App. at 468. The Smith court’s interpretation is consistent with the legislative

history, which explained that:

       In Washington, prevailing plaintiffs in civil rights employment cases must pay
       federal income tax on the entire amount of the settlement or judgment, including
       any amounts awarded for attorney’s fees. The attorney also pays federal income
       taxes on the same fees when the attorney receives them.

FINAL B. REP. ON ENGROSSED SUBSTITUTE S.B. 6270, 58th Leg., Reg. Session (Wash. 2004). Thus,

in enacting what became RCW 60.40.010(2), the legislature intended to remove this double-

taxation, stating “its purpose of making attorney’s fees taxable solely to the attorney.” FINAL B.

REP. ON ENGROSSED SUBSTITUTE S.B. 6270.

       Nowhere in the stated legislative intent or legislative history is there any suggestion that

the purpose of RCW 60.40.010(2) was to allow the attorney to remove or replace the client in the




                                                8
No. 46738-1-II


action and the litigation. The right to seek enforcement of an attorney’s lien does not equate to the

right to control the underlying litigation to satisfy the attorney’s interest.8

        Aiken contends that RCW 60.40.010(2) provides a statutory right to protect its attorney’s

lien by enforcing a settlement agreement, which its former client is actively challenging, in an

effort to generate proceeds to satisfy the attorney’s lien.9 Aiken notes that the lien is protected, at

least in part, by RCW 60.40.010(3), (4), which provides that the lien is superior to all other liens,

and is not affected by settlements between the parties to the action until the lien is satisfied.

        Aiken has cited no authority to support its contention. “Where no authorities are cited in

support of a proposition, the court is not required to search out authorities, but may assume that

counsel, after diligent search, has found none.” DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d
122, 126, 372 P.2d 193 (1962). Moreover, Aiken’s interpretation would lead to an absurd result

where attorneys could commandeer their client’s litigation to pursue their own financial interest.




8
  Aiken cites to cases from foreign jurisdictions. Br. of Appellant 24-27 (citing Banaitis v. Comm’r
of Internal Revenue, 340 F.3d 1074 (9th Cir. 2003); Comm’r of Internal Revenue v. Banks, 543
U.S. 426, 125 S. Ct. 826, 160 L. Ed. 2d 859 (2005)). However, these cases involve federal income
tax considerations so they are not instructive here.
9
  Aiken recites much of the legislative history of RCW 60.04.010 and related foreign case law,
suggesting it supports its argument that an attorney can enforce its lien by controlling its former
client’s ongoing litigation because the lien creates a property interest in the action. While Aiken
is correct that its attorney’s lien creates a property interest, its brief lacks any legal argument
demonstrating that the legislative history, which is almost entirely related to tax issues, allows
Aiken to intervene in and control its former client’s ongoing litigation. See Smith, 145 Wash. App.
at 468 (holding attorneys have a property interest in client’s case to avoid double federal income
taxation).


                                                   9
No. 46738-1-II


        To the extent that Aiken argues that its attorney’s lien is a lien on the Property, that

argument fails because it is contrary to the case law and legislative history. The legislative history

states that “‘[p]roceeds’ are limited to monetary sums received in the action, so the lien is not

enforceable against real or personal property.” FINAL B. REP. ON ENGROSSED SUBSTITUTE S.B.

6270. Further,

        If the legislature had intended attorneys’ liens to attach to real property as proceeds
        of a judgment, it would have included a provision to that effect as other states have
        done. We note that the legislature has not left an attorney remediless in collecting
        fees after the attorney-client relationship has been terminated. He has, among other
        remedies afforded general creditors, the ability to reduce his fees to judgment and
        thus subject his client’s real property to a judgment lien.

Ross v. Scannell, 97 Wash. 2d 598, 605, 647 P.2d 1004 (1982).

        Aiken provides no authority to support its claim that its attorney’s lien extends to an interest

in the Property. And to the extent that Aiken argues that RCW 60.40.010(2) allows it to sell its

clients real property in order to satisfy its lien, it also provides no authority for that proposition.

        Aiken has offered no authority providing a statutory right to control its former client’s

litigation by enforcing a contested settlement agreement in opposition to its former client’s wishes.

Accordingly, Aiken’s argument that it has the statutory right to enforce Linth’s settlement

agreement by removing the trustee and compelling the sale of the Property fails.10




10
  Aiken also argues that we should appoint a new trustee to execute the Agreement. However,
we are reviewing an order on a motion to enforce attorney’s lien—we are not reviewing any
decision in the trust action that affects the attorney’s lien. Aiken’s argument on this point is not
properly before us, and we decline to address it.


                                                   10
No. 46738-1-II


       4.      Amount of Attorney Fees

       Aiken argues that the superior court erred by finding that the total amount of attorney fees

owed is a contested factual issue requiring a hearing for determination. We disagree.

       “A proceeding to enforce a lien is an equitable proceeding.” King County v. Seawest Inv.

Assocs., LLC, 141 Wash. App. 304, 314, 170 P.3d 53 (2007), review denied, 163 Wash. 2d 1054 (2008).

“Courts have broad discretion when fashioning equitable remedies, and we review those remedies

for an abuse of discretion.” Id. at 314. A trial court abuses its discretion when its decision is

manifestly unreasonable or based upon untenable grounds. Id.

       Here, the superior court found:

               While [Aiken] presents sound arguments in support of their position, the
       court is not satisfied that Aiken, as the moving party, has established that the fees
       in question are fixed and established by agreement as alleged. The fees are
       contested. This is a factual issue. A hearing or trial to resolve the limited factual
       issue of the amount of the lien is necessary.

CP at 95.

       In its motion to enforce its lien, and before this court, Aiken argued that the amount of its

lien is “fixed as a sum certain and established by agreement.” Br. of Appellant at 29. Aiken

contends that Linth acknowledged her obligation to pay by receiving and accepting monthly

invoices for years without objection, and by acknowledging the obligation after signing the

Agreement.11



11
  Aiken argues that Linth does not have standing to dispute the amount of attorney fees owed
because she waived and extinguished her rights under the Agreement, and so she would be
unaffected by the payment of fees. Aiken does not provide any support for its argument that
Linth’s settlement in the Trust dispute removes her standing to dispute the amount of attorney fees
owed to Aiken. In the absence of authority, Aiken’s claim fails. See DeHeer, 60 Wash. 2d at 126;
Cowiche Canyon, 118 Wash. 2d at 809.


                                                11
No. 46738-1-II


       However, the record demonstrates that the parties dispute the reasonableness of the fees

owed. Linth asserts that she did not sign a fee agreement and that a hearing was necessary to

determine the amount at issue. Linth also submitted a declaration of another attorney disputing

the reasonableness of the alleged amount owed.12

       The superior court’s finding that the parties contest the amount of attorney fees owed is

supported by the record, and its determination that a hearing is required to determine the amount

of fees was reasonable. Accordingly, we hold that the superior court did not abuse its discretion

in finding that the amount of attorney fees owed is a contested factual matter that requires a

hearing.

B.     LINTH’S MOTION TO DISMISS

       Linth moved to dismiss this appeal on several grounds in her brief. Linth’s motion lacks

merit.13

       Linth argues that Aiken’s argument is barred by collateral estoppel and alleges a variety of

violations of the Rules of Professional Conduct. The record does not show that these arguments

were raised below. Because Linth raises these claims for the first time on appeal and because the

record is insufficient to allow review, we do not address her claims. RAP 2.5(a).




12
   Aiken objected to the declaration. The superior court overruled the objection, finding that
Aiken’s arguments go to the weight, rather than the admissibility of the declaration. The superior
court noted, “If nothing else, the declaration adds to . . . Linth’s argument that there are contested
factual issues in need of resolution.” CP at 95.
13
   Linth also asks us to consider awarding fees and costs, either as the prevailing party or by
imposing sanctions on Aiken. Linth fails to cite to any authority entitling her to appellate costs,
as required by RAP 18.1. We decline to award her fees and costs or impose sanctions on Aiken.



                                                 12
No. 46738-1-II


       Linth contends that she “is entitled to present a series of defenses, any of which will likely

eliminate or defray the fee claims.” Br. of Resp’t at 39 (boldface omitted). She claims that her

potential defenses include statute of limitations, statute of frauds, existence of a contract, amount

and reasonableness of fees, and the fiduciary duty of trustee. We disagree.14

       Linth argues that the statute of limitations for Aiken’s claims is six years and that the statute

began to run in 2002 when “he knew, realized and appreciated that he was not being paid.” Br. of

Resp’t at 40. Linth offers two case citations to support her argument, neither of which is applicable

here. Br. of Resp’t at 40-41 (citing Tingey v. Haisch, 159 Wash. 2d 652, 152 P.3d 1020 (2007)

(addressing the statute of limitations governing actions on accounts receivable under RCW

4.16.040, where an attorney sued former client, an alternative method of collecting unpaid attorney

fees)); U.S. Oil & Ref. Co. v. Dep’t of Ecology, 96 Wash. 2d 85, 633 P.2d 1329 (1981) (discussing

the statute of limitations with regards to actions brought by the Department of Ecology to collect

penalties for unlawful waste discharges). In the absence of adequate citation to the relevant

authority, we do not address Linth’s claim. RAP 10.3(a)(6); Cowiche Canyon Conservancy v.

Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).15

                                          CONCLUSION

       The plain language of RCW 60.04.010(1)(d) and RCW 60.04.010(5) entitle Aiken to

monetary sums that Linth receives in the Trust action, regardless of whether the sums are in Linth’s



14
  Presumably, these claims address the validity of Aiken’s lien, which this court is not reviewing.
The superior court found that Aiken has a valid attorney’s lien and Linth did not cross-appeal that
ruling.
15
  Linth does not provide citation to the record or authority for the remainder of her arguments.
Therefore, we do not address them. RAP 10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at 809.


                                                  13
No. 46738-1-II


possession. The plain language does not limit the attorney’s lien only to monetary funds in Linth’s

possession. RCW 60.40.010(2) does not allow the attorney to replace the client in the action and

the litigation; therefore, Aiken’s argument that it has the statutory right to enforce Linth’s

settlement agreement by removing her as the trustee and compelling the sale of the Property fails.

The trial court’s finding that the parties contest the amount of attorney fees owed is supported by

the record, and its determination that a hearing is required to determine the amount of fees was

reasonable. Therefore, we affirm in part and reverse in part the superior court’s order.




                                                                        Lee, J.
 We concur:



                 Worswick, P.J.




                   Johanson, J.




                                                14